Citation Nr: 1714058	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  11-33 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a low back disability. 

2. Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a low back disability.


REPRESENTATION

Appellant represented by:	Kenneth H. Dojaquez, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1970 to December 1971.

The matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Columbia, South Carolina. The claims were remanded in October 2014 by the Board for additional development. 

The Veteran testified at a Board videoconference hearing in June 2013 and a copy of the transcript is of record. 

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1. The Veteran's mild degenerative disc disease of the lumbar spine and mild disc bulge at L5-S1 were not present until more than one year following his separation from service, and are not etiologically related to his active service.

2. The Veteran's major depression and dysthymic disorders are not etiologically related to his active service or any service-connected disability.





CONCLUSIONS OF LAW

1. The criteria for service connection for a low back disability have not been met or approximated. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2. An acquired psychiatric disability was not proximately due to or aggravated by any service-connected disability, was not incurred in or aggravated by active service, and its incurrence or aggravation during such service may not be presumed. 38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by letters in May 2010 and September 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of a claim. This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159. Here, the Veteran's service treatment records and post service VA and private treatment records have been associated with the claims file. The Veteran has not identified any records relevant to the issues being adjudicated below that have not been requested or obtained.

The Veteran was afforded multiple VA examinations throughout the course of his appeal. The Board finds that the VA examination reports are adequate because the conclusions are based on clinical evaluations, interview of the Veteran, and review of the Veteran's medical history. See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Although no VA examination has been obtained in connection with the claim of entitlement to service connection for an acquired psychiatric disorder, there is no evidence that there was any incident in service related to this condition, that it manifested to a compensable degree within a year after service, or is otherwise related to service. Thus, the Board finds that a VA examination is not required to decide this claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. §3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board also finds that that the Agency of Original Jurisdiction (AOJ) has substantially complied with the October 2014 remand directives. The AOJ asked the Veteran to identify treatment for his claimed disabilities. The Veteran did not respond to this correspondence. The AOJ also associated the Veteran's VA treatment records with his claims file and afforded the Veteran a VA medical examination for his claimed low back disability. The RO substantially complied with the remand directives. See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998).

The Board finds that all necessary development has been accomplished and appellate review may proceed. See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Standards

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
 
Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service. 38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304. In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 252 (1999). Arthritis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309. 

Service connection may be granted for disability which is proximately due to or the result of service-connected disability. 38 C.F.R. § 3.310 (a). Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310 (a); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Lumbar Spine Disability

The Veteran asserts that his current degenerative disc disease of the lumbar spine is related to his military service. He also asserts that his acquired psychiatric disorder is secondary to his degenerative disc disease of the lumbar spine. 

The Veteran submitted lay statements from his siblings, friend, nephew, child, and wife. These statements reflect that the Veteran did not have any back problems prior to his military service and that he began to complain of back pain when he returned from the military.  

The Veteran's service treatment records show that the Veteran was treated four times in service for low back pain between May and June 1971. At that time, the Veteran reported intermittent back pain since February 1971. The Veteran's November 1971 separation medical examination showed a normal back examination. 

The Veteran's VA treatment records show that he began receiving treatment for his low back pain at VA in 2006. The Veteran received physical therapy in December 2010 and January 2011 for his back pain. In October 2010, the Veteran reported that his back pain had existed for the last six years. 

The Veteran's private treatment records show that he was treated for back pain in July 1999 and from March to October 2010 by Dr. R. S. 

The Veteran was afforded a VA examination in February 2011. The examiner diagnosed mild degenerative disc disease at L5-S1 and concluded that it was less likely as not that the Veteran's low back condition is service-connected. The examiner explained that the Veteran had one complaint of low back pain and one treatment while on active duty, which was diagnosed as a lumbar strain. The examiner further explained that on separation examination there was no note, documentation, or complaint of low back pain at that time and it appears that the Veteran's low back pain while on active duty was a self-limited process. The examiner also noted that the Veteran had been discharged from the service for "approximately 4[0] years" and the examiner believed that all his current complaints in reference to the lumbar spine were degenerative in nature and that the degeneration process has occurred over the "last 4[0] years" and is unrelated to the Veteran's previous isolated complaint of back pain while in the military. The Board notes that the February 2011 VA examination report appears to be based, at least in part, on an inaccurate factual premise, namely that the Veteran had one complaint of low back pain and one treatment while in service. Instead, the Veteran's service treatment records show that the Veteran was seen for low back pain on May 5, 1971; May 20, 1971; May 27, 1971; and June 9, 1971. See Reonal v. Brown, 5 Vet. App. 460, 461 (1993). Because the February 2011 VA examination was based on an incorrect factual basis, the Board will not assign probative weight to the examination.

The Veteran was afforded an additional VA medical examination in November 2016. The Veteran was diagnosed with mild disc bulge at L5-S1 and multilevel degenerative changes and bilateral lower extremity radiculopathy. The examiner opined that the Veteran's lumbar spine disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness. The examiner discussed the Veteran's private medical opinions but noted that they did not offer any rationale or any history of the earliest known diagnosis of low back problems. The examiner noted the supporting statements from the Veteran's family, but stated that they did not provide any specific or objective evidence of chronic low back pain existing during or soon after service. The examiner noted that the Veteran was treated four times in service for low back pain between May 5 and June 9, 1971. At that time, the Veteran reported intermittent back pain since February 1971. The Veteran was again treated on June 19, 1971 for re-initiation of back pain after heavy lifting. The examiner noted that the Veteran denied chronic back pain or other pain issues in his separation examination. The examiner stated that the Veteran's 2002, 2005, 2007, 2010, and 2011 medical records showed chronic low back pain. However, the examiner noted that there was no medical evidence of chronic low back pain between 1971 and 2002, a gap of over 30 years. Additionally, the examiner noted that the Veteran's 2009 MRI showed only mild degenerative disease, which indicates that this (typically progressive) disease was likely of relatively recent onset. He explained that evidence of the existence or treatment for chronic or problematic low back pain in the early to mid-1970s or even 1980s would show a logical connection between the Veteran's low back pain that he experienced in 1971 and his low back pain that progressed to degenerative disease in 2002. However, this evidence was not presently available.

The Veteran has submitted two positive nexus opinions from his primary care physician, Dr. S. In June 2010, Dr. S, reported that the Veteran stated that his lower back pain compares to the same back pain that he had back in 1971 while serving in the Army. Dr. S opined that in his medical opinion, the injury the Veteran received in service is the same condition that he was currently having. In May 2011, Dr. S stated that in his medical opinion, there was a high probability that the Veteran's current back pain was related to the injury he incurred in the Army during the period of February 1971 to May 1971. Dr. S explained that no CT scans were available to completely determine the extent of the Veteran's injury and clinical evaluation was the only method available during this time. Dr. S further explained that there were no x-rays obtained during this period. Dr. S also opined that the injuries incurred during February 1971 to May 1971 were the cause of the Veteran's current degenerative changes. The Board finds that the private opinions are speculative and are not supported by underlying rationales. Therefore, the opinions are not sufficient to grant service connection. 

The Veteran's "buddy statements" from his friend and family members have been considered by the Board. However, these statements confirm that the Veteran had no back problems before entering military service, which is consistent with the presumption of soundness being applied by the Board in this case. The statements also show that the Veteran has complained of back pain in the years since his active military service. However, they do not contain any specificity regarding timing of the Veteran's symptoms or back diagnosis or any competent medical opinions relating the Veteran's lumbar spine disability to his active military service. 

The Board acknowledges the Veteran's assertions that his lumbar spine disability is due to his military service. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

A medically untrained layperson such as the Veteran is  competent to report symptoms. However, he is not competent to make a complicated medical opinion such as the etiology of a lumbar spine disorder. As such, the Board assigns no probative weight to the Veteran's assertions that his lumbar spine disability is related to his military service. 

In regard to continuity of symptoms and presumptive service connection, the Board finds that the Veteran's disability is properly afforded such consideration, as arthritis is an enumerated condition under 38 C.F.R. § 3.309(a). Walker, 708 F.3d 1331. The Board acknowledges the Veteran's assertions that he has had back pain continuously since service. However, the Board notes that these assertions are not consistent with the Veteran's November 1971 separation medical examination showing a normal spine. Additionally, any relationship between the current lumbar spine disability and the symptoms experienced over the years must be established by medical evidence because a disease process affecting the lumbar spine may be due to many different causes, thereby rendering the question of causation a matter of medical complexity requiring medical expertise to resolve. Thus, the Board does not find that the lay statements of pain since service constitute competent and credible evidence of a nexus between the Veteran's military service and the currently diagnosed disability. As discussed above, the most probative medical opinion concluded that the lumbar spine disability is not due to the Veteran's period of active service. Therefore, the Board places more probative value on the November 2016 VA examination in determining the etiology of the Veteran's condition.  

Furthermore, the most competent and credible evidence of record is against a finding that that the Veteran's disabilities manifested to a compensable degree within one year of the Veteran's discharge from service. See 38 C.F.R. § 3.307 (a), 3.309(a). Instead, the probative evidence of record shows that the Veteran was not diagnosed with a lumbar spine disability until several years after service.

As the weight of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Acquired Psychiatric Disability

The Veteran asserts that his depression is related to his low back disability. The Veteran's VA treatment records show that he has been treated for dysthymic disorder and major depression. The Veteran's VA treatment records show that he often states that he feels depressed and hopeless due to his low back disability. However, as the Veteran's claim for service connection for a low back disability has been denied, his claim for service connection for depression as secondary to a low back disability must also be denied, as there is no legal basis to grant this claim.

The question of direct service connection for the Veteran's acquired psychiatric disability must be considered. The Veteran's service treatment records do not show any treatment for any psychiatric complaints. His November 1971 separation medical examination showed a normal psychiatric examination. There is no competent evidence in the record to support a nexus between the Veteran's current psychiatric disorders and his active military service. 

A medically untrained layperson such as the Veteran is competent to report symptoms. However, he is not competent to make a complicated medical opinion such as a the etiology of an acquired psychiatric disorder. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). As such, the Board assigns no probative weight to the Veteran's assertions that his acquired psychiatric disability is related to his military service. 

Furthermore, the most competent and credible evidence of record is against a finding that that the Veteran's disability manifested to a compensable degree within one year of the Veteran's discharge from service. See 38 C.F.R. § 3.307 (a), 3.309(a). Instead, the probative evidence of record shows that the Veteran was not diagnosed with a psychiatric disability until several years after service.

As the weight of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a lumbar spine disability is denied.

Service connection for an acquired psychiatric disability is denied. 



____________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


